Case
 Case3:11-md-02286-MMA-MDD
      3:11-md-02286-MMA-MDD Document
                             Document773-2
                                      776 Filed
                                           Filed04/27/20
                                                 03/24/20 PageID.5613
                                                           PageID.5608 Page
                                                                        Page11ofof33



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11                       UNITED STATES DISTRICT COURT
   12               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   13
        IN RE: MIDLAND CREDIT                   Case No. 11-md-2286 MMA (MDD)
   14
        MANAGEMENT INC. TELEPHONE               This document relates to: All cases
   15   CONSUMER PROTECTION ACT                 alleging calls that took place prior to
        LITIGATION                              September 1, 2014
   16

   17                                           ORDER
   18

   19
                                                Hon. Mitchell D. Dembin
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                                 Case No. 11-md-2286 MMA (MDD)
Case
 Case3:11-md-02286-MMA-MDD
      3:11-md-02286-MMA-MDD Document
                             Document773-2
                                      776 Filed
                                           Filed04/27/20
                                                 03/24/20 PageID.5614
                                                           PageID.5609 Page
                                                                        Page22ofof33



    1            1. The discovery requests attached as Exhibit A to the Joint Motion are
    2   deemed served by Johnson and Martin, on behalf of all plaintiffs alleging calls prior
    3   to September 1, 2014, as of the date of entry of this Order.
    4            2. Defendants will respond to the requests in accordance with the Federal
    5   Rules.
    6            3.   No other discovery shall be served by plaintiffs in the member cases,
    7   absent subsequent stipulation, or order of the Court.
    8            4.   All objections to the discovery requests are expressly reserved until
    9   written responses are served. Nothing in the Joint Motion or this Order shall be
   10   construed as a limitation on Defendants’ right to assert any and all available
   11   objections, including, but not limited to, objections on the ground that the requests
   12   improperly seek individualized discovery that is outside the scope of the common-
   13   issue discovery taking place in this MDL. Defendants’ participation in this joint
   14   motion and agreement that these requests may be served shall not be construed as
   15   an agreement that common motion practice is necessary, appropriate, or feasible in
   16   connection with the cases filed by the pre-2014 plaintiffs.
   17            5. Defendants’ responses shall be served on the plaintiffs in all cases listed
   18   on ECF 705-1 (list of member cases alleging pre-September 1, 2014 calls),
   19   provided counsel has signed on to the protective order in this case. Written
   20   responses and objections may be served via email, and any documents produced
   21   may be made available via a secure file sharing site to counsel who have signed
   22   onto the protective order. Defendants shall notify Plaintiffs they do not believe have
   23   signed the protective order that they must sign the order in order to receive this
   24   discovery. Notification shall be sent to such plaintiffs at the contact information
   25   listed on the Court’s docket for this MDL (11-md-2286). The inclusion of a case on
   26   the service list shall not be deemed an admission that the plaintiffs in that case were
   27   called by Defendants prior to September 1, 2014 or at any other time.
   28

                                                    2
                                                                       Case No. 11-md-2286 MMA (MDD)
Case
 Case3:11-md-02286-MMA-MDD
      3:11-md-02286-MMA-MDD Document
                             Document773-2
                                      776 Filed
                                           Filed04/27/20
                                                 03/24/20 PageID.5615
                                                           PageID.5610 Page
                                                                        Page33ofof33



    1         6. Counsel for Johnson and Martin shall have the exclusive authority to deal
    2   with Defendants, on behalf of the pre-2014 plaintiffs, with respect to the discovery
    3   requests attached as Exhibit A to the Joint Motion. This includes granting or
    4   denying extensions, conferring with Defendants about the requests, narrowing
    5   and/or clarifying requests, and filing and/or responding to motions relating to the
    6   discovery. The decisions of Johnson and Martin with respect to these matters shall
    7   be binding on all pre-2014 plaintiffs as to these requests.
    8         7. In light of the uncertainties caused by the current pandemic, the Parties
    9   are ordered to cooperate in good faith in the event that extensions of the time to
   10   respond are requested.
   11

   12         IT IS SO ORDERED.
   13

   14   Dated: April 27, 2020
   15

   16                                                  ___________________________
                                                       Hon. Mitchell D. Dembin
   17                                                  United States Magistrate Judge
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   3
                                                                      Case No. 11-md-2286 MMA (MDD)
